COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-09-406-CV





BASSAM MUHAMMED NAJEM	APPELLANT



V.



TAHIR YASIN AL-SEBAHI	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Bassam Muhammed Najem attempts to appeal from the trial court’s final judgment in favor of Appellee Tahir Yasin Al-Sebahi.  The trial court’s judgment was signed on February 27, 2009.  Najem’s notice of appeal was therefore due either March 30, 2009, for a direct appeal or August 27, 2009, for a restricted appeal, but it was not filed until November 12, 2009.  
See 
Tex. R. App. P. 26.1, 26.1(c).

On November 30, 2009, we notified Najem of our concern that this court may not have jurisdiction over the appeal and informed him that unless he or any party desiring to continue the appeal filed with the court a response showing grounds for continuing the appeal, this appeal would be dismissed for want of jurisdiction.
(footnote: 2)  
See 
Tex. R. App. P. 42.3(a)
, 44.3.  
We have received no response.  Accordingly, we dismiss the appeal for want of jurisdiction.  
See 
Tex. R. App. P. 42.3(a), 43.2(f).



PER CURIAM



PANEL:  MEIER, LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED:  January 14, 2010

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:We further notified Najem that the notice of appeal is defective and directed him to file an amended notice of appeal because the notice does not state the date of the judgment or the order appealed from, state the court to which the appeal is being taken, and include a certificate of service indicating that the notice of appeal has been served on all parties to the trial court judgment.  
See 
Tex. R. App. P. 25.1(d)(2), (4), 25.1(e).